[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The court finds the plaintiff Donald Rodgers, (Rodgers) has proven by clear and convincing evidence that he performed services including daily care, made real estate improvements and expended monies on behalf of his decedent mother, Lillian Rodgers, in consideration of her promise to reimburse him. SeeAnderson v. Zweigbaum, 150 Conn. 478. The court, after viewing the property and a hearing, finds by clear and convincing evidence, the reasonable value of his expenditures, services and improvements to be $12,500.00.
Accordingly, judgment may enter for the plaintiff in the sum of $12,500.00 from defendant, Brian Tynan, Administrator of the decedent's estate.
McDONALD, J.